Gary, J. The Hawkes, etc., Co., was incorporated “to bevel, silver, and work in glass,” and made a contract for the gross price of $5,936, to supply the Bolm Co. with a bill of glass, one-lialf of which was to have work done upon it by themselves and the other half not. They furnished none, and were sued. In defense they say they had no power to make the contract. The court decided against them, and whether correctly is the question in this case. Literally their power is only to do work upon glass, but no doubt it extended to buying glass to work upon, and to selling glass they had worked upon, and as incidental to that, they might in good faith take contracts to supply ornamental glass, and to facilitate the business of obtaining such contracts, agree to furnish plain glass with the ornamental. Whether in a particular instance the plain glass part of the contract was incidental to, or for the purpose of, obtaining the ornamental part, or the latter was a subterfuge to cover a transaction foreign to their powers, is a question of fact. The reasoning in Chicago Bldg. Soc’y v. Crowell, 65 Ill. 453, and Lyndeborough Co. v. Mass. Glass Co., 111 Mass. 315, may be referred to without repetition as authority for the decision below, and it is affirmed. Judgment affirmed.